  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA           )
                                   )      CRIMINAL ACTION NO.
        v.                         )         2:19cr118-MHT
                                   )              (WO)
CLARENCE WRIGHT LANE, JR.          )

                               ORDER

    This case is before the court on defendant Clarence

Wright Lane, Jr.’s oral motion to continue made on the

record on August 28, 2019.             For the reasons set forth

below, the court finds that jury selection and trial of

defendant Lane, now set for September 16, 2019, should

be continued pursuant to 18 U.S.C. § 3161(h).

    While the granting of a continuance is left to the

sound discretion of the trial judge, see United States

v. Stitzer, 785 F.2d 1506, 1516 (11th Cir. 1986), the

court    is   limited   by   the   requirements   of   the   Speedy

Trial Act, 18 U.S.C. § 3161.           The Act provides in part:

             “In any case in which a plea of not
             guilty is entered, the trial of a
             defendant charged in an information or
             indictment with the commission of an
             offense shall commence within seventy
           days from the filing date (and making
           public)   of    the   information   or
           indictment, or from the date the
           defendant   has   appeared   before  a
           judicial officer of the court in which
           such charge is pending, whichever date
           last occurs.”

§ 3161(c)(1).         The Act excludes from the 70-day period

any   continuance          based    on    “delay     resulting            from    any

proceeding,      including         any    examinations,          to       determine

the   mental     competency         or       physical      capacity         of    the

defendant.”          Id.    § 3161(h)(1)(A).              It     also      excludes

continuances         grounded      in    “findings        that      the    ends    of

justice served by taking such action outweigh the best

interest of the public and the defendant in a speedy

trial.”        Id.    §    3161(h)(7)(A).            In       granting      such    a

continuance,         the    court        may    consider,           among     other

factors, whether the failure to grant the continuance

“would    be    likely      to ... result           in    a    miscarriage         of

justice,”      § 3161(h)(7)(B)(i),             or   “would       deny       counsel

for the defendant or the attorney for the Government

the      reasonable          time        necessary            for         effective




                                         2
preparation, taking into account the exercise of due

diligence.”       § 3161(h)(7)(B)(iv).

     The court concludes that, in this case, the ends of

justice served by granting a continuance outweigh the

interest of the public and defendant Lane in a speedy

trial.

     Counsel      for     Lane   has       requested      a    mental-health

evaluation     to    determine,        among      other       things,    Lane’s

competency to stand trial.                 Because it is clear trial

cannot proceed until a psychological evaluation of Lane

is complete, a continuance is warranted and necessary

to   provide      sufficient      time       for    completion          of   the

mental-health evaluation and report, and for Lane and

his counsel to confer and decide on a course of action

in   light   of     the   results.          The    government       does     not

oppose a continuance.

                                   ***

     Accordingly,          it     is         ORDERED           as   follows:




                                       3
    (1) Defendant    Clarence    Wright   Lane,   Jr.’s   oral

motion to continue (doc. no. 70) is granted.

    (2) The   jury   selection   and   trial   for   defendant

Lane, now set for September 16, 2019, are continued

generally.

    DONE, this the 28th day of August, 2019.

                              /s/ Myron H. Thompson
                           UNITED STATES DISTRICT JUDGE
